DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All Preliminary amendment are entered and the action follows:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites a limitation of “a second initial classifier” but there is no recitation of a first initial classifier in claim 1 which claim 7 depends from, this makes the claim unclear to understand if this is just a classifier that is to be trained or something different.  
Claim 9 recites the limitation "the second classifier" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
17 recites the limitation "the second classifier" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sicconi et al (US 10,467,488) in view of Kuehnle et al (US 2019/0147263).  
With respect to claim 1, Sicconi A computer-implemented method of alerting a driver of a vehicle, (see Abstract, and figure 2, 201 for the vehicle for claim 19) comprising:
obtaining a plurality of consecutive input images during a time interval using a three-dimensional depth camera, a respective one of the plurality of consecutive input images comprising a user sub-image and an object sub-image;

[deriving three-dimensional coordinates of object feature points in the object sub- image of the respective one of the plurality of consecutive input images using the first classifier;]
classifying user posture in the respective one of the plurality of consecutive input images by analyzing the three-dimensional coordinates of user feature points and the three- dimensional coordinates of object feature points using a second classifier;
determining presence or absence of a gaze position by using a sub-set of the user feature points to define a sub-region and searching for the gaze position in the sub-region; and
generating a driver alert signal based on one or a combination of (1) classification of the user posture and (2) the presence or absence of the gaze position, (see figure 5, Near-IR camera checking for face/eye gaze direction “user sub image” and hands on wheels “object sub-image”, coll. 11 lines 18-21, for having a depth scanner “three dimensional depth camera”, col. 5, lines 50-67 for extracting face contours “deriving three dimensional coordinates of user feature points in the …sub-image”, to analyze eye gazing direction “determining presence or absence of a gaze position” together with information about hands holding the steering wheel, if eyes are directed away from the road “classifying posture” signaling distraction “generating a driver alert” system monitors the attention level of the permissible thresholds compatible with driving risk computed from the driving context “classifying user postures”, and figure 10 1020 AI decision engine “first classifier”), as claimed.
However Sicconi fails to explicitly disclose deriving three-dimensional coordinates of object feature points in the object sub- image of the respective one of the plurality of consecutive input images using the first classifier, as claimed.  But, Sicconi in figure 5 discloses checking for hands on the where “object sub-image” using a depth camera (see Sicconi col. 11, lines 18-22) for three dimensional coordinates using a AI decision engine 1020 of figure 10 “using the first classifier”, as claimed.  
Kuehnle in the same field of art teaches deriving three-dimensional coordinates of object feature points in the object sub- image of the respective one of the plurality of consecutive input images using the first classifier, (see title for paragraphs 0149 and on “Driver’s hand on the steering wheel detection, this is performed using a Hough Transform paragraph 0158, and it apparent that a three dimensional feature point of the object i.e. hand are derive), as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of drivers alert system.  The teaching of Kuehnle of determining the hands on the steering wheel of a user “an object” in “sub-image” in order to alert the driver can be incorporated in to the Sicconi system as seen from figure 5 of Sicconi obtaining image of user with the hands on the wheels, for suggestion and modification will yields a vehicle enhance safety and improve fleet drivers (see Kuehnle paragraph 0001) for motivation.     

With respect claim 2, combination of Sicconi and Kuehnle further discloses wherein classifying the user posture comprises classifying the user posture into a first type and a second type; and
wherein generating the driver alert signal is based on a determination that a first percentage of the plurality of consecutive input images obtained during the time interval determined to be the second type is greater than a first threshold value, (see Sicconi col. 5, lines 18-21, make sure that warning are only given when necessary, AI is used to manage…., and col. 7, Lines 60-65, ….system monitors the attention level of the driver against a personalized behaviors model and permissible thresholds (duration, frequency, patterns)…..), as claimed.

With respect claim 3, combination of Sicconi and Kuehnle further discloses wherein generating the driver alert signal is based on a determination that the gaze position is absent in a second percentage of the plurality of consecutive input images obtained during the time interval, the second percentage being greater than a second threshold value, (see Sicconi col. 5, lines 18-21, make sure that warning are only given when necessary, AI is used to manage…., and col. 7, Lines 60-65, ….system monitors the attention level of the driver against a personalized behaviors model and permissible thresholds (duration, frequency, patterns)…..), as claimed.  

With respect claim 4, combination of Sicconi and Kuehnle further discloses wherein classifying the user posture comprises classifying the user posture into a first type and a second type;
generating the driver alert signal is based on a determination that (1) a first percentage of the plurality of consecutive input images obtained during the time interval determined to be the second type is greater than a first threshold value; and (2) the gaze position is absent in a second percentage of the plurality of consecutive input images obtained during the time interval, the second percentage being greater than a second threshold value. (see Sicconi col. 5, lines 18-21, make sure that warning are only given when necessary, AI is used to manage…., and col. 7, Lines 60-65, ….system monitors the attention level of the driver against a personalized behaviors model and permissible thresholds (duration, frequency, patterns)…..; also Kuehnle figure 11 for searching steering wheel image data for hands , checking for hands properly on steering wheel and the time for ON and OFF the wheel and then sending the data to the server “computer” for decision on the alertness or not), as claimed.  

With respect claim 5, combination of Sicconi and Kuehnle further discloses wherein determining the presence or absence of the gaze position comprises using the sub-set of the user feature points from a group consisting of a head feature point, a right shoulder feature point, a left shoulder feature point to define the sub-region and searching for the gaze position in the sub-region, (see Sicconi figure 5, the image of the deriver includes the upper body with face and the shoulders of the driver and sub-images 503, 505 and 509 for eye gazing of the driver) as claimed.

With respect claim 6, combination of Sicconi and Kuehnle further discloses pre-training a first initial classifier to obtain the first classifier; wherein pre-training the first initial classifier comprises:
inputting a plurality of first training images into the first initial classifier, a respective one of the plurality of first training images comprising a user sub-image and an object sub-image; inputting training three-dimensional coordinates of user feature points of user sub- images of the plurality of first training images into the first initial classifier; inputting training three-dimensional coordinates of object feature points of object sub-images of the plurality of first training images into the first initial classifier; deriving three-dimensional coordinates of user feature points in the user sub- images of the plurality of first training images using the first initial classifier; deriving three-dimensional coordinates of object feature points in the object sub- images of the plurality of first training images using the first initial classifier; determining a first degree of match between the training three-dimensional coordinates of the user feature points and the three-dimensional coordinates of the user feature points determined by the first initial classifier; determining a second degree of match between the training three-dimensional coordinates of the object feature points and the three-dimensional coordinates of the object feature points determined by the first initial classifier; and tuning the first initial classifier based on the first degree of match and the second degree of match, (see Sicconi figure 3, 310, 315 “classifiers” the models and figure 10, 1020 the AI decision engine and 1016 driving model and 1015 the driving attention model, all these models are trained with the data that is to be evaluated in the system, it is apparent and well-known in the art [see US 2019/0156204; 0045-0050] model are trained using data that model is classifying, including 3D data capture using a video camera, and updating “tuning” the data as needed, also Sicconi details the machine learning engine in col. 9, lines 25-45), as claimed.  

With respect claim 7, combination of Sicconi and Kuehnle further discloses pre-training a second initial classifier to obtain the second classifier; wherein pre-training the second initial classifier comprises:
inputting a plurality of second training images into the second initial classifier, a respective one of the plurality of second training images comprising a user sub-image and an object sub-image;
inputting training classified types respectively for the plurality of second training images into the second initial classifier, the classified types comprising a first type and a second type; inputting training three-dimensional coordinates of user feature points of user sub- images of the plurality of second training images into the second initial classifier; inputting training three-dimensional coordinates of object feature points of object sub-images of the plurality of second training images into the second initial classifier; classifying user postures in the plurality of second training images by analyzing the training three-dimensional coordinates of the user feature points and the three-dimensional coordinates of object feature points using the second initial classifier; determining a degree of match between the training classified types and results of classifying the user postures using the second initial classifier; and tuning the second initial classifier based on the degree of match, (see Sicconi figure 3, 310, 315 the models “classifiers” and figure 10, 1020 the AI decision engine and 1016 driving model and 1015 the driving attention model, all these models are trained with the data that is to be evaluated in the system, it is apparent and well-known in the art [see US 2019/0156204; 0045-0050] model are trained using data that model is classifying, including 3D data capture using a video camera, and updating “tuning” the data as needed, also Sicconi details the machine learning engine in col. 9, lines 25-45), as claimed.  

With respect claim 8, combination of Sicconi and Kuehnle further discloses wherein the first classifier is selected from a group consisting of a random forest classifier, a convolutional neural network classifier, an Adaboost classifier, and an SVM classifier, (see Sicconi figure 3, 315 AI) as claimed.

With respect claim 9 (as best understood), combination of Sicconi and Kuehnle further discloses 
wherein the second classifier is selected from a group consisting of a random forest classifier a convolutional neural network classifier, Adaboost classifier, and an SVM classifier, (see Sicconi figure 3, 315 AI) as claimed.

With respect claim 10, combination of Sicconi and Kuehnle further discloses wherein the user sub-image comprises an image of an upper body of the driver and the object sub-image comprises an image of a driving wheel of the vehicle, (see Sicconi figure 5, 503 and 504) as claimed.

Claims 11-18 are rejected for the same reasons as set forth in the rejections of claims 1-5 and 8-10, because claims 11-18 are claiming subject matter of similar scope as claimed in claims 1-5 and 8-10 respectively.  

Claim 20 is rejected for the same reasons as set forth in the rejections of claim 1, because claim 20 is claiming subject matter of similar scope as claimed in claim 1.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKKRAM BALI/Primary Examiner, Art Unit 2663